Citation Nr: 0711903	
Decision Date: 04/24/07    Archive Date: 05/01/07

DOCKET NO.  05-18 047	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to a compensable rating for non-Hodgkin's 
lymphoma, on and after May 1, 2003.

2.  Entitlement to service connection for post traumatic 
stress disorder (PTSD).

3.  Entitlement to service connection for hearing loss.


REPRESENTATION

Appellant represented by:	New Jersey Department of 
Military and Veterans' Affairs




WITNESSES AT HEARING ON APPEAL

The Veteran and his Wife


ATTORNEY FOR THE BOARD

J. B. Freeman, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1970 to July 
1973.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Philadelphia, Pennsylvania, which denied service connection 
for PTSD, peripheral neuropathy and hearing loss, and granted 
service connection for non-Hodgkin's lymphoma.  The rating 
decision assigned an initial 100 percent rating for the 
lymphoma, reduced to 0 percent effective May 1, 2003.  As the 
maximum benefit possible was accorded the veteran prior to 
May 1, 2003, only the period after May 1, 2003 is before the 
Board.  See AB v. Brown, 6 Vet. App. 35 (1993) (a claim 
remains in controversy where less than the maximum available 
benefits is awarded).

The issue of hearing loss is addressed in the REMAND portion 
of the decision below and is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The veteran's non-Hodgkin's lymphoma has been 
asymptomatic since July 2002 with no recurrence.  He 
completed his last treatment phase in October 2002.

2.  The veteran is separately service connected for muscle 
contracture of the cervical spine, currently rated as 30 
percent disabling.

3.  The veteran's surgical scar, status post lymphoma 
excision, is on his neck, three inches in length, mobile, 
non-tender, not adherent to deeper tissue, with no indication 
that the scar is more than a quarter inch wide, hypo or 
hyperpigmented, elevated or depressed.

4.  There is no credible supporting evidence of the veteran's 
stressor on the record.


CONCLUSIONS OF LAW

1.  The criteria for a compensable evaluation for non-
Hodgkin's lymphoma, on and after May 1, 2003, are not met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.117, Diagnostic 
Code 7715; 38 C.F.R. § 4.118, Diagnostic Code 7800 (2006).

2.  The veteran's PTSD was not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1154(b), 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
evidence submitted by the veteran or on his behalf.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claims.  The 
veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran).  

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I. Increased Rating

The veteran contends that he is entitled to compensable 
rating for non-Hodgkin's lymphoma on and after May 1, 2003.  
For the reasons that follow, the Board concludes that his 
noncompensable evaluation is appropriate.

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his or her ability to function under the 
ordinary conditions of daily life, including employment, by 
comparing his or her symptomatology with the criteria set 
forth in the Schedule for Rating Disabilities.  The 
percentage ratings represent as far as can practicably be 
determined the average impairment in earning capacity 
resulting from such diseases and injuries and the residual 
conditions in civilian occupations.  Generally, the degree of 
disabilities specified are considered adequate to compensate 
for considerable loss of working time from exacerbation or 
illness proportionate to the severity of the several grades 
of disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Separate diagnostic codes identify the various disabilities 
and the criteria for specific ratings.  If two disability 
evaluations are potentially applicable, the higher evaluation 
will be assigned to the disability picture that more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  Any reasonable doubt regarding the degree of disability 
will be resolved in favor of the veteran.  38 C.F.R. § 4.3.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  Since the veteran appealed the initial rating 
assigned for his non-Hodgkin's lymphoma, the entire body of 
evidence is for equal consideration.  Consistent with the 
facts found, the rating may be higher or lower for segments 
of the time under review on appeal, i.e., the rating may be 
"staged."  Fenderson v. West, 12 Vet. App. 119 (1999).

The veteran is currently rated under Diagnostic Code (DC) 
7715, for non-Hodgkin's lymphoma.  The Board also notes that 
the veteran is also currently in receipt of a 30 percent 
rating for muscle contracture of the cervical spine, 
secondary to his non-Hodgkin's lymphoma, with an effective 
date of May 1, 2003.  The RO service connected the veteran 
for non-Hodgkin's lymphoma with a surgical scar and 
considered whether a compensable rating was appropriate.  
While a compensable rating for the scar was not specifically 
appealed to the Board, the Board has jurisdiction as the scar 
is part and parcel of the disability on appeal. 

Under DC 7715, non-Hodgkin's lymphoma is to be rated as 100 
percent disabling with active disease or during a treatment 
phase.  The 100 percent rating shall continue beyond the 
cessation of any surgical, radiation, antineoplastic 
chemotherapy or other therapeutic procedures.  Six months 
following discontinuance of such treatment the appropriate 
disability rating shall be determined by mandatory VA 
examination.  If there has been no local recurrence or 
metastasis, ratings are to be based on residuals.  See 38 
C.F.R. § 4.117, DC 7715 (2006).

Review of the medical records indicates that the veteran's 
lymphoma has been inactive since July 2002.  The veteran 
discovered a lump in the left side of his neck in April 2002.  
The lump was diagnosed as lymphoma and excised completely in 
June of that year.  The surgical notes indicate that the 
tumor was removed entirely.  In July 2002, the veteran 
underwent PET imaging.  The imaging report states that "[n]o 
definite evidence of active neoplastic disease is seen."  
The veteran later underwent radiation therapy, which 
concluded in October 2002.  No evidence has been submitted to 
suggest that the disease has again become active or that the 
veteran has gone through another treatment phase.  

The Board concludes that the veteran's noncompensable rating 
was appropriate as of May 1, 2003.  DC 7715 requires either 
active disease process or treatment phases to grant a 
compensable rating.  The veteran's previous disease process 
and treatment phase were six months or more in the past.  The 
Board concludes that a compensable rating under DC 7715 is 
not warranted.  

Note (1) to DC 7715 indicates that, in the absence of a 
compensable disease process or treatment phase, the veteran 
should receive ratings based on the residuals of his 
lymphoma.  As noted above, the veteran is currently receiving 
a 30 percent rating for muscle contracture of the cervical 
spine.  This award was granted in a May 2004 decision by the 
RO.  The veteran did not initiate an appeal as to the muscle 
contracture.  The 30 percent rating is not before the Board, 
and no further inquiry will be made.  A March 2003 treatment 
note indicates that the veteran had residual fatigue, which 
was fading.  No further mention of fatigue is made in the 
medical records.  As the fatigue is manifest only during the 
period for which the veteran has received a 100 percent 
rating, no higher rating is available.  No other residuals 
from the period on and after May 1, 2003 are apparent from 
review of the veteran's medical records and the veteran has 
not alleged or testified to the existence of others.  

As for the veteran's surgical scar, scars of the head, face 
or neck are rated under DC 7800.  See 38 C.F.R. § 4.118.  
Pursuant to Diagnostic Code 7800, disfigurement of the head, 
face, or neck, a 10 percent rating is warranted for 
disability with one characteristic of disfigurement.  The 
eight characteristics of disfigurement under the code are: 
scar five or more inches (13 or more cm) in length; scar at 
least one-quarter inch (0.6 cm) wide at widest part; surface 
contour of scar elevated or depressed on palpation; scar 
adherent to the underlying tissue; skin hypo- or 
hyperpigmented in an area exceeding six square inches (39 sq. 
cm); skin texture


abnormal (irregular, atrophic, shiny, scaly, etc)in an area 
exceeding six square inches (39 sq. cm); underlying soft 
tissue missing in an area exceeding six square inches; or 
skin indurated and inflexible in an area exceeding six square 
inches (39 sq. cm).  38 C.F.R. § 4.118, DC 7800, Note (1).

A 30 percent rating is warranted for disfigurement of the 
head, face, or neck with visible or palpable tissue loss and 
either gross distortion or asymmetry of one feature or paired 
set of features (nose, chin, forehead, eyes (including 
eyelids), ears (auricles), cheeks, lips) or; with two or 
three characteristics of disfigurement.

A 50 percent rating is warranted for disfigurement of the 
head, face, or neck with visible or palpable tissue loss and 
either gross distortion or asymmetry of two features or 
paired set of features (nose, chin, forehead, eyes (including 
eyelids), ears (auricles), cheeks, lips) or; with four or 
five characteristics of disfigurement.

At the veteran's April 2003 VA examination, his scar was 
noted to be three inches long, mobile, non-tender, not 
adherent to deeper tissue, with no indication that the scar 
is more than a quarter inch wide, hypo or hyperpigmented, 
elevated or depressed.  This is the only evaluation of the 
veteran's scar of record.  The Board finds that the veteran 
does not have any characteristics of disfigurement, tissue 
loss or gross distortion or asymmetry of the features due to 
his surgical scar.  A compensable rating for the scar is not 
warranted.  See 38 C.F.R. § 4.118, DC 7800.  

The remaining Diagnostic Codes pertaining to scars rate scars 
other than of the face, head or neck (7801-7804) or scars 
that cause limitation of motion (7805).  Neither of those are 
present in this case.  The remaining Diagnostic Codes are 
inapplicable and will not be considered further. 

As such, the Board finds that the preponderance of the 
evidence is against the veteran's claim.  Consequently, the 
benefit-of-the-doubt rule does not apply, and the claim must 
be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).



II. Service Connection

The veteran contends that he has PTSD as a result of his 
service in Vietnam.  For the reasons that follow, the Board 
concludes that service connection for PTSD is not warranted.

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110.  For the showing of 
chronic disease in service there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time.  
38 C.F.R. § 3.303(b).  If chronicity in service is not 
established, a showing of continuity of symptoms after 
discharge is required to support the claim.  Id.  Service 
connection may be granted for any disease diagnosed after 
discharge, when all of the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection for PTSD requires: medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a) (conforming to the Diagnostic and Statistical Manual 
of Mental Disorders, Fourth Edition (DSM-IV)); a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred.  38 C.F.R. § 
3.304(f) (2006).  

The veteran has submitted examination reports done by private 
medical providers to establish that he has PTSD.  In April 
2003, April 2004 and January 2007, a Dr. Hankins diagnosed 
the veteran with PTSD based on experiences in Vietnam.  There 
are no opinions to the contrary, and the Board concedes that 
the veteran has a diagnosis of PTSD.  Furthermore, as Dr. 
Hankins has related the diagnosis to inservice experiences, 
the Board also concedes that the evidence supports a link 
between the current symptoms and an in-service stressor.  

The primary question is whether credible supporting evidence 
exists to corroborate the claimed in-service stressor.  
"Credible supporting evidence" of a non-combat stressor may 
be obtained from service records or other sources.  Moreau v. 
Brown, 9 Vet. App. 389 (1996).  However, the regulatory 
requirement for "credible supporting evidence" means that 
"the appellant's testimony, by itself, cannot, as a matter 
of law, establish the occurrence of a non-combat stressor."  
Dizoglio v. Brown, 9 Vet. App. 163 (1996).  

In his April 2003 statement, the interviews with Dr. Hankins 
and in the January 2007 hearing before the undersigned, the 
veteran had identical accounts of his stressor.  In brief, 
the veteran stated that while stationed at Phu Bai, his 
specialty was Morse Intercept.  While heading toward his duty 
station one day, he was pulled aside by a sergeant and taken 
down a long tunnel to a room with numerous radios stacked 
against a dirt wall.  The sergeant directed that the veteran 
was to "monitor communications" that day.  The veteran 
stated that the sergeant gave him a "'45' weapon'" and 
left, indicating that he, the sergeant, would return at some 
unspecified point.  The veteran has stated that he does not 
know how long he was there or even how he left.  This is the 
only stressor provided by the veteran.  

The Board notes that this stressor is not combat related.  
There is no indication of action by the enemy or that the 
sergeant and the veteran were responding to any sort of 
threat.  The Board also notes that there is no evidence on 
this record that corroborates the veteran's account of his 
stressor.  Without some credible supporting evidence, the 
Board has no choice but to deny the claim.  See 38 C.F.R. 
§ 3.304, supra; see also Dizoglio, supra.  

The Board also notes that the veteran has submitted research 
requests to various federal agencies which are in charge of 
archives of Vietnam records.  In the course of his research, 
the veteran has uncovered two incidents, in December 1971 and 
April 1972, when the Phu Bai base came under fire.  He has 
also provided his personnel records, showing that he was 
stationed at Phu Bai at the time of the attacks.  

The Board is cognizant of the case of Pentecost v. Principi, 
16 Vet. App. 124 (2002), wherein the U.S. Court of Appeals 
for Veterans Claims (Court) reversed the Board's denial of a 
claim for service connection for PTSD on the basis of an 
unconfirmed in-service stressor.  However, in Pentecost, the 
claimant submitted evidence that his unit was subjected to 
rocket attacks.  The Court pointed out that corroboration of 
every detail of a stressor under such circumstances, such as 
the claimant's own personal involvement, is not necessary.  
See also Suozzi v. Brown, 10 Vet. App. 307 (1997).  The cases 
of Pentecost and Suozzi are distinguishable from the present 
case because the veteran has not, at any time, alleged that 
his inservice stressor is combat related.  In other words, 
although he has submitted some evidence tending to show 
mortar attacks, he has never alleged in the course of his 
stressor statements concerning his PTSD claim or in the 
course of medical treatment that he was ever present when any 
of these attacks occurred or that his PTSD claim is based on 
witnessing or experiencing any events associated with these 
attacks.

In sum, the Board does not question the diagnosis of PTSD or 
the relationship of that disorder to an experience in-
service.  The Board cannot find any evidence on the record 
that would support the veteran's stressor and no exception to 
the rule requiring supporting evidence is applicable in this 
case.  As such, the Board finds that the preponderance of the 
evidence is against the veteran's claim.  Consequently, the 
benefit-of-the-doubt rule does not apply, and the claim must 
be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).

III. Veterans Claims Assistance Act

With respect to the veteran's claims, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2006); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) (Pelegrini II), the United States Court of 
Appeals for Veterans Claims (Court) held that VA must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) request that the claimant provide any 
evidence in his possession that pertains to the claim.  

Prior to initial adjudication of the veteran's claim, letters 
dated in March 2003 fully satisfied the duty to notify 
provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); 
Quartuccio, at 187.  The veteran was aware that it was 
ultimately his responsibility to give VA any evidence 
pertaining to the claims.  The March 2003 letter informed him 
that additional information or evidence was needed to support 
his claim, and asked him to send the information or evidence 
to VA.  See Pelegrini II, at 120-121.  

Since the Board has concluded that the preponderance of the 
evidence is against the claim for service connection for 
PTSD, any questions as to the appropriate disability rating 
or effective date to be assigned are rendered moot, and no 
further notice is needed.  See Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).  The U.S. Court of Appeals for Veterans 
Claims (Court) recently held that "the statutory scheme 
contemplates that once a decision awarding service 
connection, a disability rating, and an effective date has 
been made, § 5103(a) notice has served its purpose, and its 
application is no longer required because the claim has 
already been substantiated."  Dingess v. Nicholson, 19 Vet. 
App. 473, 490 (2006).  In this case, the veteran's claim for 
service connection for non-Hodgkin's lymphoma was granted, a 
disability rating and effective date assigned, in a March 
2004 decision of the RO.  VA's duty to notify under 38 
U.S.C.A. § 5103(a) is discharged.  See Sutton v. Nicholson, 
20 Vet.App. 419 (2006).

The Board also concludes VA's duty to assist has been 
satisfied.  The veteran's service medical records and VA 
medical records are in the file.  Private medical records 
identified by the veteran have been obtained, to the extent 
possible.  The veteran has at no time referenced outstanding 
records that he wanted VA to obtain or that he felt were 
relevant to the claims.

The duty to assist includes, when appropriate, the duty to 
conduct a thorough and contemporaneous examination of the 
veteran.  Green v. Derwinski, 1 Vet. App. 121 (1991).  In 
addition, where the evidence of record does not reflect the 
current state of the veteran's disability, a VA examination 
must be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991); 38 C.F.R. § 3.327(a) (2006).  For service connection 
claims, the case of McLendon v. Nicholson, 20 Vet. App. 79 
(2006), held that an examination is required when (1) there 
is evidence of a current disability, (2) evidence 
establishing an "in-service event, injury or disease," or a 
disease manifested in accordance with presumptive service 
connection regulations occurred which would support 
incurrence or aggravation, (3) an indication that the current 
disability may be related to the in-service event, and (4) 
insufficient evidence to decide the case.

The veteran was afforded an appropriate VA examination for 
his non-Hodgkin's lymphoma in May 2006.  The veteran's 
progress has been supplemented by the submission of his 
private treatment notes.  The duty to assist does not require 
that a claim be remanded solely because of the passage of 
time since an otherwise adequate VA examination was 
conducted.  VAOPGCPREC 11-95.  The 2006 VA examination 
reports are thorough and supported by private treatment 
records.  There is no rule as to how current an examination 
must be, and the Board concludes the examination in this case 
is adequate upon which to base a decision.

The veteran was not afforded a VA examination on his claim 
for PTSD.  The Board notes that the veteran has received a 
diagnosis of PTSD related to service.  Further examination or 
opinion is not needed on the PTSD claim because, at a 
minimum, there is no evidence to verify that the veteran's 
inservice stressors actually occurred, and further 
examination could not provide such verification.  This is 
discussed in more detail above.

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).


ORDER

Entitlement to a compensable rating for non-Hodgkin's 
lymphoma, on and after May 1, 2003, is not warranted.

Entitlement to service connection for PTSD is denied.

REMAND

The veteran filed his initial claim for service connection in 
January 2003.  In it, he claimed peripheral neuropathy and 
hearing loss.  The RO denied these claims in the March 2004 
rating decision discussed in the Introduction.  The veteran 
filed an April 2004 Notice of Disagreement (NOD), which 
initiated the instant appeal.  The NOD contends that the 
veteran has hearing loss as a result of service.  The veteran 
has submitted a Notice of Disagreement as to the claim for 
hearing loss.  The claim must be remanded to allow the RO to 
provide the veteran with a statement of the case (SOC) on 
these issue.  Manlincon v. West, 12 Vet. App. 238, 240-41 
(1999); see also Godfrey v. Brown, 7 Vet. App. 398, 408-410 
(1995); Archbold v. Brown, 9 Vet. App. 124, 130 (1996); 
VAOPGCPREC 16-92 (O.G.C. Prec. 16-92).  However, the issue 
will be returned to the Board after issuance of the SOC only 
if perfected by the filing of a timely substantive appeal.  
See Smallwood v. Brown, 10 Vet. App. 93, 97 (1997); Archbold, 
9 Vet. App. at 130.

Accordingly, this case is REMANDED for the following action:

Provide the veteran with a statement of the case as to 
the issue of service connection for hearing loss.  The 
veteran should be informed that he must file a timely 
and adequate substantive appeal in order to perfect an 
appeal of this issue to the Board.  See 38 C.F.R. §§ 
20.200, 20.202, and 20.302(b).  If a timely substantive 
appeal is not filed, the claim should not be certified 
to the Board.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate  action must be handled in an expeditious manner. 
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




______________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


